 1

 2

 3
                              UNITED STATES DISTRICT COURT
 4                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 5

 6        LVB-OGDEN MARKETING, LLC,

 7                                 Plaintiff,
                                                            C18-243 TSZ
 8              v.
                                                            MINUTE ORDER
 9        DAVID S. BINGHAM, et al.,

                                   Defendants.
10

11        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
12
          (1)    At the hearing set for Tuesday, January 22, 2019 at 11:00 a.m., the parties
13 should be  prepared to address the following:

14                   (a)    the issues raised by the Order, docket no. 230;

                 (b)     the issues addressed in the related supplemental briefing previously
15         provided to the Court, docket nos. 141, 142, 143, and 145; and
16                  (c)    the parties’ status report, docket no. 215, the parties’ readiness for
           trial, length of trial, and the possibility of resolving the matter prior to trial.
17
          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record.

19         Dated this 18th day of January, 2019.

20                                                      William M. McCool
                                                        Clerk
21
                                                        s/Karen Dews
22                                                      Deputy Clerk

23

     MINUTE ORDER - 1
